Citation Nr: 9903815	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for nicotine dependence.

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



INTRODUCTION

The veteran had active service from September 1964 to August 
1967.

This appeal arises from a rating decision in May 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.

The veteran, through his representative, has alleged that 
several VA examinations were inadequate and that the veteran 
is entitled to a new examination as well as an independent 
medical opinion with respect to his disabilities.  38 C.F.R. 
§ 3.328 (1998) states that "[a] determination that an 
independent medical opinion is not warranted may be contested 
only as part of an appeal on the merits of the decision 
rendered on the primary issue by the agency of original 
jurisdiction."  The assertion regarding the adequacy of the 
examination is considered to be a contention which may be 
relevant to a claim for benefits for an underlying medical 
condition, rather than as a claim for a separate benefit.  
Accordingly, this assertion, as well as the request for an 
independent medical opinion, are not listed as separate 
issues but will be discussed in the context of the veteran's 
claims.

In the substantive appeal received in December 1998, a 
request for adequate reasons and bases was also listed as an 
issue.  However, as the requirement of reasons and bases is 
statutorily mandated under the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998) to be present in every final 
Board decision, this also is not a claim for a separate 
benefit and has not been listed as a separate issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The claim of entitlement to service connection for 
nicotine dependence is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.
3.  The current manifestations of the veteran's post-
traumatic stress disorder include suicidal ideations, 
depression, avoidance, neglect in his personal appearance and 
isolation.

4.  The medical issues relating to the claims adjudicated in 
this decision do not involve such complexity or controversy 
as to warrant an independent medical opinion.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
nicotine dependence is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  A disability evaluation of 70 percent for post-traumatic 
stress disorder is for assignment.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § Part 4, Code 9411 (1998).

3.  An independent medical opinion regarding the claims 
adjudicated herein is not warranted.  38 U.S.C.A. §§ 5109, 
7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records do not indicate whether or not 
the veteran experienced nicotine dependence during active 
service.  A January 1983 VA hospital record reflects that the 
veteran, who was admitted with an impression of acute 
myocardial infarction, smoked cigarettes.  When he was re-
admitted later the same month he was noted to have a 40 pack 
year smoking history and the following month, when he was 
admitted, it was noted that he had smoked all of his life.  
At the time of his September 1984 admission it was noted that 
he had smoked three cigarettes that morning but previously 
had not smoked for one and one-half years.  In September 
1991, when he was admitted due to stress, it was noted he 
used one to two packs of cigarettes per day.

A VA Readjustment Counseling Specialist, in a December 1991 
letter, indicated that the veteran had attended the veterans 
group at the Vet Center in May 1986, February 1987 and May 
1989.  In January 1992 the VA conducted general medical and 
neuropsychiatric examinations of the veteran.  At the time of 
the former examination it was noted that the veteran smoked 
two packs of cigarettes daily.  Following the 
neuropsychiatric examination, a diagnosis of post-traumatic 
stress disorder was made.  In an August 1993 rating decision, 
service connection was granted for post-traumatic stress 
disorder and a 50 percent disability evaluation was assigned.

In a September 1994 VA hospital record it was noted that the 
veteran had claimed to have discontinued his cigarette 
addiction but that this was untrue as he had been leaving the 
ward to smoke.  Records from Bryan Memorial Hospital reflect 
that when the veteran was admitted in October 1994 for 
evaluation and treatment of atherosclerotic coronary artery 
disease, it was noted that he had a history of tobacco abuse, 
smoking half a pack a day, and that he continued to smoke.  
It was noted that he had been smoking for 30 years.  The 
diagnoses on discharge included tobacco abuse.

VA medical records covering the period from May 1994 to March 
1998 show that the veteran was seen regularly during this 
period for treatment of his post-traumatic stress disorder, 
including in group therapy.  These records reflect that in 
January 1994 an assessment of continued smoking addiction was 
made and in June 1994 an assessment of tobacco abuse was 
made, that the veteran attended a stop smoking clinic in July 
and August 1994, and that in January 1995 it was reported 
that he had quit smoking in December 1994 and that an 
assessment of continued cigarette addiction was made.  In 
February 1995 it was reported that the veteran attended a 
stop smoking clinic in December 1994 and January 1995 and at 
the time of a July 1995 VA cardiovascular examination it was 
indicated that the veteran was continuing to smoke one pack 
per day in spite of being advised to discontinue the 
addictive habit.

In October 1997 a VA consultation for the purposes of smoking 
cessation class was conducted.  It was reported that the 
veteran began smoking at age 16 with Salem and that he 
presently smoked generic cigarettes, 2 packs a day.  He 
related that his longest time off cigarettes was one and one-
half years in 1983.  The assessment was that the veteran was 
tobacco dependent, continuous.  It was noted that he wanted 
to stop and requested the use of a patch.  The veteran 
attended a stop smoking clinic in October and November and it 
was reported in December 1997 that he was a nonsmoker.

The veteran's claim for service connection for nicotine 
dependence was initiated in December 1997 and he initiated 
his claim for an increased evaluation for post-traumatic 
stress disorder in February 1998.

A VA post-traumatic stress disorder examination was conducted 
in April 1998.  In the report of examination it was indicated 
that the veteran's evaluation, history and treatment were 
described in great detail and that his combat history was 
documented in his chart.  The veteran described social 
withdrawal, flashbacks and frequent anxiety surrounding the 
memories and experiences of his service years.  The examiner 
reported that the veteran had stated that his condition had 
apparently somewhat worsened in the last few years.  The 
veteran related that he had required more aggressive 
treatment and that this treatment had helped him 
considerably.

The examiner noted the veteran was a good historian and 
appeared to be somewhat objective in his evaluation of the 
situation.  The veteran believed that he was unable to go 
over the road in his former occupation as a truck driver and 
continued to suffer from the aforementioned symptoms.  He 
stated that his symptoms had been quite significantly helped 
by his treatment program and most days he found that he 
mainly suffered from some social withdrawal and occasional 
flashbacks but was not having severe symptomatic outbreaks.  
The examiner noted that the veteran's work function was not 
likely to support continuing employability though the veteran 
stated that he missed his old occupation.  The diagnoses 
included post-traumatic stress disorder.  The Global 
Assessment of Functioning Score (GAF) was 50.  The examiner 
observed that the veteran had had serious heart trouble and 
post-traumatic stress disorder which had been dominant in the 
last four to five years.

VA hospital records show that the veteran was admitted to the 
acute psychiatric unit in July 1998 for increasing suicidal 
ideation over the past week.  He had had increased mood 
swings, increased depression and anxiety for the past month.  
It was noted that July had numerous anniversary dates and 
that the heat and humidity also increased his intrusive 
thoughts and nightmares.  He was having flashbacks, felt 
unsafe and sought admission.

On examination, the veteran was noted to be casually attired 
and cooperative.  His mood was mildly euphoric and he 
appeared minimally anxious.  His thought processes were 
productive and linear.  His thought content revealed a 
history of recent increased depression and anxiety with 
suicidal ideation.  He tended to use inappropriate affect to 
cover his feelings.  His insight was fair and judgment for 
posed situations appeared intact.

Following treatment the veteran's depressive mood gradually 
resolved and he was able to be off his suicide precautions 
the following day.  He indicated increased anniversary dates 
with some additional triggers of heat and humidity.  It was 
reported that he had been looking through some Vietnam War 
materials and came across his "suicide bullet" he had 
brought back from Vietnam..  It was related that he had a 
relapse of his nicotine abuse and requested medication to 
help reduce the cigarette craving.  The diagnoses on 
discharge included post-traumatic stress disorder, chronic, 
with exacerbation; depression, not otherwise specified; and 
generalized anxiety disorder.  A GAF of 38 was reported.

At the time of an October 1998 VA post-traumatic stress 
disorder examination, it was noted that the veteran had not 
worked since 1994.  He related that hot, humid weather caused 
him to have flashbacks all day long.  He stated that in past 
years he had been able to avoid hot, humid weather as a truck 
driver as he would just drive out of the area but that this 
was the first year he felt stuck and had to deal with it.  It 
was reported that he was seeing a VA psychiatrist monthly and 
the veteran stated that this really helped.  He went to group 
therapy weekly and went to a therapist monthly.  He indicated 
that he was taking BuSpar several times a day and that his 
medicine had been tripled in the last four years and that 
they also had had to go to more aggressive treatment for him.  
He was also on a sleeping pill.

The veteran s current symptoms included recurrent and 
intrusive distressing recollections of his traumas in 
Vietnam, recurrent distressing dreams and sudden acting or 
feeling as if his trauma were recurring, and intense 
psychological distress at exposure to events that symbolized 
or resembled an aspect of his trauma.  He avoided thoughts or 
feelings associated with the trauma, avoided activities or 
situations that aroused recollections of his trauma and had 
some psychogenic amnesia.  He had decreased interest in usual 
activities, detachment from people, and problems with love 
feelings.  He also had a sense of foreshortened future and 
said that he never thought he would see 54.

The veteran had difficulty falling and staying asleep, 
irritability and outbursts of anger, difficulty 
concentrating, hypervigilance, exaggerated startle response 
and physiologic reactivity upon exposure to events that 
symbolized or resembled an aspect of his trauma.  He was 
observed to be somewhat unkempt and untidy.  He was oriented 
for time, place and person and is memory was intact.  His 
insight was fair and his judgment was good for hypothetical 
situations.  His affect was anxious and his overall mood was 
sad.  A typical day for him involved staying at home and 
isolating.  In the past week, there were three days in a row 
in which he did not leave home.  He was forced to leave to go 
to group therapy and he came back and stayed at home 
afterwards.  The diagnosis was post-traumatic stress disorder 
and the current GAF was 40.

At the time of an October 1998 VA general medical examination 
the veteran reported he quit working in September 1994.  It 
was noted that he was told by his heart doctors not to return 
to truck driving.  When asked what kept him from working, the 
veteran stated that it was his post-traumatic stress disorder 
and heart disease.

Analysis

I.  Service connection

Before the Board may address the merits of the veteran's 
claim for service connection for nicotine dependence, it 
must, however, first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded. 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]." Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990). If the claim is not 
well grounded there is no duty to assist. Struck v. Brown, 9 
Vet. App. 145 (1996).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); (2) There must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service.  This element may be shown by lay or 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
and (3) There must be competent evidence of a nexus between 
the inservice injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In determining whether a claim is 
well grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) (1998) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  If chronicity is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. §3.303(b) if the condition is noted during 
service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In the instant case, the veteran maintains that service 
connection should be granted for nicotine dependence.  While 
the veteran is certainly competent to describe his immediate 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet.App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet.App. 286 (1992).

The current record reflects that the veteran has been treated 
for tobacco abuse and cigarette addiction.  Nicotine 
dependence is recognized as a psychiatric disability in 
Diagnostic Criteria from DSM-IV (1994) and the Board finds 
that the record is clear that the veteran has experienced 
nicotine dependence for a number of years.  However, no 
competent medical authority has indicated that the veteran's 
nicotine dependence either began in or is related to service.  
As noted above, one of the requirements for making a claim 
well-grounded is that a current disability be shown and 
competent evidence of a nexus between the inservice injury or 
disease and the current disability.

Many of the cases the veteran's representative has cited in 
support of the veteran's claim are either single-judge 
nonprecedential decisions, irrelevant, relate to well-
grounded service connection claims or relate to claims for 
increased ratings.  See e.g. Chappell v. Brown, 4 Vet. App. 
384 (1993) (an order vacating and remanding an increased 
rating decision); Oredson v. Brown, 4 Vet. App. 450 (1993) (a 
single-judge summary disposition).  Citing McNeely v. 
Principi, 3 Vet. App. 357 (1992), the veteran's 
representative asserts that the veteran should have another 
examination as, although the duty to assist must include a 
thorough and contemporaneous examination, the  VA 
examinations did not address whether there was a nexus nor 
did the physician provide the required opinion regarding 
service incurrence.
The Board first notes that McNeely involved a well-grounded 
claim (the duty to assist is not for application until after 
the veteran has submitted a well-grounded claim), secondly it 
applied to the Board's duty to provide adequate reasons and 
bases, not to the physician providing an opinion and finally, 
that decision was a single-judge summary disposition and is 
of no precedential value.  See Bethea v. Derwinski, 2 Vet. 
App. 252, 254 (1992).

The veteran has submitted no competent medical evidence 
demonstrating that he currently has nicotine dependence which 
is the result of service.  While the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. at 74; Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Espiritu v. Derwinski, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Thus, this 
claim may not be considered well grounded.  38 U.S.C.A. 
§ 5107.  Since this claim is not well grounded, it must, 
accordingly, be denied.  Grottveit v. Brown, supra; Edenfield 
v. Brown, 8 Vet. App. 384 (1995), Grivois v. Brown, 6 Vet. 
App. 136 (1994).  As no competent evidence has been submitted 
demonstrating that the veteran currently has nicotine 
dependence as the result of service, this claim for service 
connection is not well grounded, and must be denied.

While the representative has requested that an independent 
medical opinion be obtained as he claims that the VA 
examination was inadequate, this is not a criterion for 
securing an independent medical opinion; independent medical 
opinions are requested by the Board in those cases which are 
warranted by reason of the medical complexity or controversy 
involved.  See 38 U.S.C.A. § 7109.  As this claim is not 
well-grounded, this case is not of such medical complexity or 
controversy as to warrant the opinion of an independent 
expert.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability. Robinette v. Brown, supra.

II. Increased Evaluation

The veteran is seeking an increased evaluation for his post-
traumatic stress disorder.  The Board finds that this claim 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible.  While the veteran's representative has called 
into question the adequacy of recent VA examinations, no 
specific basis for this assertion has been provided.  
Although numerous Court decisions addressing the requirements 
relating to adequate VA examinations are cited by the 
representation, no arguments as to how the examinations of 
this veteran failed to meet the requirements set out by the 
Court have been presented.  The Board finds, after reviewing 
the examination reports, that the information provided in 
those reports are adequate for an equitable evaluation of the 
veteran's claim for an increased evaluation.  Accordingly, 
the Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
service medical records and all other evidence of record 
pertaining to the history of the disability in question have 
been reviewed.  Nothing in the historical record suggests 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran is currently being rated under 
Diagnostic Code 9411 and is receiving a 50 percent disability 
evaluation.  A 70 percent evaluation is in order when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Applying the applicable case law, statutes and regulations to 
the particular facts of this case, the current record shows 
that the veteran has recently experienced suicidal ideations 
as well as depression.  The veteran's activities have been 
interfered by avoidance and not only has there been some 
neglect in his personal appearance but he has avoided the 
need to control his impulses and the need to adapt to 
stressful circumstances by isolating himself.  The Board 
finds, based upon the findings made when the veteran was 
recently examined and treated, that the criteria for a 70 
percent disability evaluation for post-traumatic stress 
disorder have been met or approximated.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § Part 4, Code 9411.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1998).  While a 100 percent disability 
evaluation is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, as the current manifestations do not include 
disorientation, memory loss or gross impairment in thought 
process, a 100 percent disability evaluation is not for 
assignment..



ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for nicotine dependence is 
denied.  To this extent the appeal is denied.

Entitlement to a 70 percent disability evaluation for post-
traumatic stress disorder is granted.  To this extent the 
appeal is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




